
	
		III
		111th CONGRESS
		1st Session
		S. RES. 347
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 9, 2009
			Mr. Schumer (for himself
			 and Mrs. Gillibrand) submitted the
			 following resolution; which was referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		RESOLUTION
		Congratulating the New York Yankees on
		  winning the 2009 World Series.
	
	
		Whereas, on November 4, 2009, the New York
			 Yankees won the 2009 World Series with a 7–3 victory over the Philadelphia
			 Phillies in Game 6 of the series;
		Whereas
			 the Philadelphia Phillies deserve great credit for their remarkable performance
			 in 2009, during both the regular season and the playoffs;
		Whereas
			 the New York Yankees are the winningest franchise in the history of
			 professional sports;
		Whereas
			 the New York Yankees have won 27 World Series titles, the most by any Major
			 League Baseball franchise;
		Whereas
			 the New York Yankees have played for 96 seasons in the city of New York;
		Whereas
			 the New York Yankees' dominance was ignited in 1920 with the appearance of the
			 indomitable Babe Ruth in pinstripes;
		Whereas
			 the New York Yankees have fielded historic teams, including the famed
			 Murderers' Row in 1927;
		Whereas
			 the New York Yankees became an iconic baseball franchise during the 1950s by
			 winning 5 World Series titles in a row;
		Whereas
			 the New York Yankees won their first championship in 1923, the year that the
			 original Yankee Stadium opened, and won their 27th championship in 2009, the
			 year that the new Yankee Stadium opened;
		Whereas
			 the New York Yankees have had a player win the American League batting title 9
			 times;
		Whereas
			 the New York Yankees have retired 16 uniform numbers for 17 baseball
			 legends;
		Whereas
			 the New York Yankees are represented in the National Baseball Hall of Fame by
			 26 players, each of whom was inducted wearing the distinctive New York Yankees
			 cap;
		Whereas
			 George Steinbrenner purchased the New York Yankees in 1973 and returned the
			 team to prominence by winning 7 World Series championships under his
			 direction;
		Whereas
			 in 2009, the New York Yankees won a total of 114 games and claimed the American
			 League East Division title, the American League championship, and the World
			 Series championship;
		Whereas
			 the New York Yankees were led by manager Joe Girardi, future Hall of Famers
			 Derek Jeter and Mariano Rivera, who both continued their legacies of postseason
			 excellence, and Hideki Matsui, the first Japanese-born player to win the World
			 Series Most Valuable Player Award; and
		Whereas
			 the New York Yankees are the model franchise in sports for meeting the high
			 standards that they have set for themselves: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the New York Yankees on
			 winning the 2009 World Series; and
			(2)recognizes and honors the New York Yankees
			 for—
				(A)their storied history;
				(B)their many contributions to the national
			 pastime of baseball; and
				(C)continuing to carry the standards of
			 character, commitment, and achievement for baseball and the State of New
			 York.
				
